Mr. Justice Handy
delivered the opinion of the court.
This was a bill in chancery filed by the appellant and others, claiming title to certain negro slaves. The ground of the claim is a deed of gift alleged to have been executed by one George Willis, in the year 1800, in the State of North Carolina, whereby the mother of the slaves in controversy was given for life to Robert Willis, with remainder to his heirs. Robert Willis took possession and held possession until his death, and the complainants now claim title as remainder-men under the deed of gift, a copy of which is exhibited.
The appellees, as administrators of David Willis, one of the children of Robert Willis, deny the title of the complainants, and insist that David Willis held the slaves for more than six years before his death, adversely, and rely upon the statute of limitations; and among other acts of ownership on his part, they state that he mortgaged the slaves to the appellee Bernard, as his own property, which mortgage is still outstanding and unpaid. They deny the validity of the deed of gift relied on by the complainants.
On the final hearing, the bill was dismissed.
The vital question, and that first presented in the case is, whether the copy of the deed of gift relied on by the complainants, is sufficiently authenticated to admit it in evidence to support the claim.
The execution of the deed appears to be proved in conformity to the laws of North Carolina, but the authentication of the copy as evidence is denied.
In this respect, the copy shows that after the deed had been proved in the court of pleas and quarter-sessions of the proper county in North Carolina, it was registered and recorded in the office of the register of the county of Robeson in that State. There is a certificate by Thomas A. Norment, the register, *160stating that the copy is a true and perfect transcript of a deed of gift in his office, &c. Then follows a certificate of Shadrach Howell, the clerk of the court of pleas and quarter-sessions, stating, among other things, that Thomas A. Norment was, at the date of the first certificate, public register, &c. Then follows a certificate from Thomas N. Norment, presiding magistrate and chairman of the court of pleas and quarter-sessions, that Shadrach Howell was clerk of that court, and then there is another certificate by Howell, as clerk, that Norment was presiding magistrate, &c., of the court of common pleas.
The act of congress of 27th March, 1804, prescribes that all records and exemplifications of office books, kept in any public office of a State, not appertaining to a court, shall be proved by the attestation of the keeper of said records or books, under his seal of office, if there be one, together with a certificate of the presiding justice of the court of the county or district in which the office may be kept, or of the governor, secretary of State, chancellor, or keeper of the great seal of State, that the attestation is in due form, and by the proper officer, &c.
It is manifest that there is no such certificate here as is required by this act, of the official character of the keeper of the record of this deed. Instead of the certificate of his qualification by the presiding justice of the county or district court, or of the governor, secretary of State, or keeper of the great seal of the State, there is simply the certificate of the clerk of another court as to the official character of the register, followed by certificates of the official character of that clerk. The authentication of the deed was, therefore, insufficient, and the copy was inadmissible.
But it is contended in behalf of the appellant, that, apart from the title of the complainants derived from the deed, the bill shows that they are the children of Robert Willis, and that he died in possession of the slaves, and that the complainants are entitled to them as his distributees.
It is a sufficient answev to this position, that such is not the title set up in the bill. They claim title under the deed, and rely upon it as the foundation of their present demand ; and it is a cardinal rule of pleading in equity, that a party cannot *161be permitted at the hearing to show a title different from that set up in his bill, nor can proofs be offered or relief granted upon facts not stated in the bill. Story, Eq..Pl. § 28, 257.
Several other questions have been discussed by counsel, but the views above taken dispose of the case, and they are not necessary to be considered.
The decree is affirmed.
A petition for a reargument in this case was filed by the counsel for the appellant, but the court refused to grant a. reargument.